Church, Ch. J.
The only question left by the jury and to be decided here, is. whether the defendants have acquired a title to the demanded premises, by adverse possession ?
The plaintiff, as the sole survivor of the original trustees or grantees, has now the legal title to the property in question, unless he has, in some way, released it, or unless he has lost it, by the hostile occupancy of the defendants. But the jury has decided, that there has not been any voluntary relinquishment or release of title, either actual or presumed.
Timothy Green executed a deed to the plaintiff and others, as trustees of the Methodist Society in New-London. All the grantees but the plaintiff, are dead ; and thus he claims his title. The society, for whose use and benefit this deed was made, was not a corporate body, and could not appoint a board of trustees, with legal capacity, or who could have legal successors ; and nothing appears, on this record, showing that any such body had ever existed, or did exist, when the deed to the trustees was executed, under any appointment made by the society. It was but an ordinary deed of trust to the individuals named as grantees, for the only use and behoof of the Methodist Society, an unincorporated association. These grantees, therefore, were trustees only as the trust deed made them such. They had a freehold interest of such a duration as was necessary to effect, the purposes of the trust, and not limited to any contemplated continuance in office or power of the trustees, as officers of the society. This trust would continue, unless in some way renounced or extinguished, during the life-time, at least, of the persons designated as grantees. No duties were required of these trustees. They were passive, as trustees, constituted to preserve contingent remainders ; and the trust was created only to vest and preserve the legal estate, for the use of a body which could not take it. It was not, therefore, necessary to the creation of this trust, or to the continuance of the legal title in the trustees, that they should have been even members of the Methodist Society, or have taken an active part *465in its affairs, or have resided on the town of New-London where the society was located.
As the title originally in the plaintiff, as one of the grantees, has not failed, by any act of his ; has it been defeated, by the adverse possession of the defendants ? We think it has not.
If the defendants could have had a legal existence, as official trustees of the society, as they claim, they have not exercised their trust adversely to the title and capacity of the plaintiff, as grantee ; but in furtherance and support of the object of the same trust. They have not objected, but have permitted the Methodist Society to use and occupy the granted premises, in conformity with the grant; and so they have been occupied and used. If the defendants, or any predecessors, as agents of the association, have managed its concerns, although exclusive of the plaintiff’s interference, yet consistently with the purpose for which this grant was made, this can not conflict with the plaintiff’s legal title, but is entirely consistent with it. The defendants, although assuming to act officially, have in truth acted only as agents and private members of a voluntary association, and as such, have been in the use of the premises under the deed, and so have been confirming, and not defeating it.
If the Methodist Society had, or if the defendants or their predecessors had, acting as agents or trustees, diverted the property to a different use, in defiance of the trust, or appropriated it to a different religious community, or to a different charity ; such an use, if continued and uninterrupted for more than fifteen years, would have defeated the plaintiff’s title ; but as no such conflicting use has been made of the property, no adverse title to it has been acquired, and the defendants are without a legal defence to the action.
The views expressed by the Judge, at the trial, were correct ; and no new trial can be granted.
In this opinion the other judges concurred.
New trial not to be granted.